Title: To Alexander Hamilton from Robert Morris, 6 June 1798
From: Morris, Robert
To: Hamilton, Alexander


Philadelphia, June 6, 1798. “In a letter which I wrote to you on the 27th of October last you will find it Stated that Doctor Craigie stood indebted to me in the Sum of $6,250 which it was my wish that you should receive in discharge of the debt I owed you. Sometime after you wrote that Mr. Johnson Agent of Doctr Craigie informed you that this Claim was Assigned by me to Colo Ogden, and as I had not with me at that time my Books and Papers I yielded to that information supposing that it must be so. I have however just discovered that my Claim was founded, that it Still exists, and my intention still continues that you shall have this Money.…”
